Title: To George Washington from John Jay, 2 March 1779
From: Jay, John
To: Washington, George


Sir,
Philadelphia 2nd March 1779.

Your Excellency’s Letters of the 24th & 26th Ulto with their several Inclosures have been received and communicated to Congress.
A Copy of an Act of Congress of the 27th Feby is herewith enclosed, by which your Excellency will perceive that the Letter of Coll Wigglesworth is referred to the Delegates of Massachusetts Bay, & that General Glover is to be indulged with a furlough for such time as may be necessary to his private Affairs—I have also the Honor to transmit enclosed several printed Copies of two Acts of Congress—the One of the 11th Ulto respects the Commissary General of military Stores—the other of the 18th, establishes Regulations for the Department of Inspector General—I have the Honor to be &ca
J: Jay
